Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.162 Filed 04/08/20 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,                  Cr. No. 16-20827

                  v.                          District Judge Arthur J. Tarnow

JERMAINE READUS,

                  Defendant.
                                      /

             MOTION FOR JUDICIAL RECOMMENDATION
           FOR HOME CONFINEMENT UNDER THE CARES ACT

      Jermaine Readus, through counsel, moves for a judicial recommendation to

home confinement under the CARES Act. In support he states:

      1.    In September 2017, this Court sentenced Mr. Readus to 60 months in

prison, the mandatory minimum, for gun possession and drug distribution.

      2.    Mr. Readus has less than two years left on his sentence.

      3.    Mr. Readus is severely obese, putting him at high risk of death from

COVID-19. At sentencing, his height was 5’9” with a weight of 350 pounds. PSR

¶ 43. This represents a body mass index (BMI) of more than 50. According to the

Centers for Disease Control and Prevention, anyone with a BMI of 40 or higher are

at higher risk for severe illness from COVID-19. CDC.gov, Coronavirus Disease

                                          1
Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.163 Filed 04/08/20 Page 2 of 11




2019, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-

at-higher-risk.html.

      4.     Mr. Readus also suffers sleep apnea and high blood pressure. PSR ¶ 44.

Sleep apnea causes a person to stop breathing while sleeping. It can be deadly if not

treated properly. Mr. Readus uses a CPAP (Continuous Positive Airway Pressure)

machine when he sleeps. Because COVID-19 is a respiratory illness, his sleep apnea

is cause for additional concern. Furthermore, people like Mr. Readus with high blood

pressure “may face an increased risk for severe complications if they get the virus.”

Am. Heart Ass’n Guidance, https://newsroom.heart.org/news/what-people-with-

high-blood-pressure-need-to-know-about-covid-19.

      5.     This month, in light of the COVID-19 global pandemic and escalating

death toll, medical professionals have advised inmates should be released urgently

to avoid catastrophic spread of the disease. Those inmates who suffer respiratory

disorders and obesity, like Mr. Readus, are at particular risk.

      6.     On March 27, 2020, Congress enacted the CARES Act, which gives the

BOP additional authority to place vulnerable inmates on home confinement in

response to the COVID-19 pandemic if the Attorney General declares an emergency.

“On April 3, the Attorney General exercised emergency authority under the CARES

Act, to further increase Home Confinement.” BOP.gov, Update on COVID-19 and

                                          2
Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.164 Filed 04/08/20 Page 3 of 11




Home            Confinement,         https://www.bop.gov/resources/news/20200405_

covid19_home_confinement.jsp.

       7.      On March 24, only 3 federal inmates had tested positive for COVID-

19. But now, as of April 7, 2020, at least 241 federal inmates have tested positive

for COVID-19, and tragically, 8 inmates have died. BOP.gov, COVID-19 Cases,

https://www.bop.gov/coronavirus/. This is an unprecedented crisis, and these

numbers are undoubtedly underreported, given that the BOP does not have adequate

resources to test inmates. Walter Pavlo, Bureau of Prisons Underreporting COVID-

19          Outbreaks     in      Prison,        FORBES,        Apr.       1,      2020,

https://www.forbes.com/sites/walterpavlo/2020/04/01/bureau-of-prisons-

underreporting-outbreaks-in-prison/#70bd2d4c7ba3.

       8.      Mr. Readus is not a danger if released on home confinement. He reports

that, although he is at a medium security prison, his security points have dropped to

a point where he is eligible for transfer to a low-security institution. This transfer has

been delayed because the coronavirus outbreak. Mr. Readus does not have a violent

history. Moreover, he complied with bond for more than eight months during the

pendency of his case, and this Court permitted him self-surrender. Mr. Readus was

arrested on state allegations shortly before voluntarily surrendering, but those state

charges were dropped. He has no detainers. Mr. Readus has a place to live with his

                                            3
Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.165 Filed 04/08/20 Page 4 of 11




mother—and this residence has been vetted because he resided there while on bond

during the pendency of his case.

      9.     In another case before this Court, the government recognized that the

BOP, in reviewing inmates for placement on home confinement, is taking judicial

recommendations into account. See United States v. Doshi, Cr. No. 13-20349, Gov.

Update, Dkt. 146 (E.D. Mich. Apr. 3, 2020).

      10.    Defense counsel spoke to government counsel about this matter.

Government counsel recalled Mr. Readus’s medical issues. He stated that he does

not take a position on this motion. Rather, he would leave this matter to the discretion

of the Court and the Bureau of Prisons.

      Mr. Readus asks for a judicial recommendation for home confinement.

                                               Respectfully Submitted,

                                               FEDERAL DEFENDER OFFICE

                                               s/Benton C. Martin
                                               benton_martin@fd.org
                                               Attorney for Jermaine Readus
                                               613 Abbott St., 5th Floor
                                               Detroit, MI 48226
                                               Phone: 313-967-5832

Date: April 8, 2020




                                           4
Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.166 Filed 04/08/20 Page 5 of 11




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  Cr. No. 16-20827

                   v.                          District Judge Arthur J. Tarnow

JERMAINE READUS,

                   Defendant.
                                       /

BRIEF IN SUPPORT OF MOTION FOR JUDICIAL RECOMMENDATION

                            Background on COVID-19

      The emerging consensus among public health experts is that it is absolutely

critical to reduce incarceration in order to contain the spread of this virus. See Ex.

A, Beyrer Decl. COVID-19 is a viral respiratory illness caused by a novel

coronavirus first identified, in Hubei Province, China, in December 2019. Since its

discovery in Wuhan, cases of COVID-19 have spread to over 114 countries. The

virus is spreading exponentially. Overall, “each newly infected person is estimated

to infect on average 3 additional persons.” Beyrer Dec. ¶ 10. Since January 2020,

COVID-19 has spread widely in the United States. It has now been detected in 49

states, the District of Columbia, Puerto Rico, Guam, and the U.S. Virgin Islands.


                                           1
Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.167 Filed 04/08/20 Page 6 of 11




      COVID-19 is an extremely dangerous disease. The best estimate for its overall

fatality rate—i.e., its fatality rate among all demographics—is 0.3-3.5%, “which is

5-35 times the fatality associated with influenza infection.” Beyrer Dec. ¶ 5.

                    Home Confinement and the CARES Act

      Under § 12003(b)(2) of the CARES Act, “if the Attorney General finds that

emergency conditions will materially affect the functioning of the Bureau, the

Director of the Bureau may lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement under the first

sentence of section 3624(c)(2) of title 18, United States Code, as the Director

determines appropriate.” On April 3, 2020, Attorney General Barr issued a memo

directing the BOP to “immediately maximize appropriate transfers to home

confinement.” Attorney General Memorandum for Director of Bureau of Prison,

Increasing Use of Home Confinement at Institutions Most Affected by COVID-19,

Apr. 3, 2020, available at https://www.politico.com/f/?id=00000171-4255-d6b1-

a3f1-c6d51b810000.

      18 U.S.C. § 3621(b) gives the BOP a list of factors to consider when

determining where to house an incarcerated person, their security designation, and

their mental and medical needs. One of the factors is “any statement by the Court

that imposed the sentence – (A) concerning the purposes for which the sentence to

                                          2
Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.168 Filed 04/08/20 Page 7 of 11




imprisonment was determined to be warranted; or (B) recommending a type of penal

or correctional facility as appropriate[.]” 18 U.S.C. § 3621(b)(4). In another case

before this Court, the government recognized that the BOP, in reviewing inmates for

placement on home confinement under the CARES Act, is taking revised judicial

recommendations into account. See United States v. Doshi, Cr. No. 13-20349, Gov.

Update, Dkt. 146 (E.D. Mich. Apr. 3, 2020).

    Why a Judicial Recommendation is Appropriate in Mr. Readus’s Case

      In September 2017, this Court sentenced Mr. Readus to 60 months in prison,

the mandatory minimum, for gun possession and drug distribution. In imposing the

original sentence, this Court recommended Mr. Readus be housed at FCI Milan and

permitted to complete RDAP and educational and vocational programs.

      Mr. Readus now has less than two years left on his sentence. Although he is

at a medium security prison, his security points have dropped to a point where he is

eligible for transfer to a low-security institution. This transfer has been delayed

because the coronavirus outbreak.

      Mr. Readus is severely obese, putting him at high risk of death from COVID-

19. At sentencing, his height was 5’9” with a weight of 350 pounds. PSR ¶ 43. This

represents a body mass index (BMI) of more than 50. According to the Centers for

Disease Control and Prevention, anyone with a BMI of 40 or higher are at higher

                                         3
Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.169 Filed 04/08/20 Page 8 of 11




risk for severe illness from COVID-19. CDC.gov, Coronavirus Disease 2019,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

higher-risk.html.

      Mr. Readus also suffers sleep apnea and high blood pressure. PSR ¶ 44. Sleep

apnea is a disorder where a person stops breathing periodically while sleeping. It

can be deadly if not treated properly. He uses a C-PAP (Continuous Positive Airway

Pressure) machine when he sleeps. Because COVID-19 is a respiratory illness, this

disease raises a concern if he were to contract COVID-19. In addition, those with

high blood pressure “may face an increased risk for severe complications if they get

the       virus.”        American          Heart        Association         Guidance,

https://newsroom.heart.org/news/what-people-with-high-blood-pressure-need-to-

know-about-covid-19.

      This month, in light of the COVID-19 global pandemic and escalating death

toll, medical professionals have advised inmates should be released urgently to avoid

catastrophic spread of the disease. Those inmates who suffer pre-existing conditions

such as respiratory disorders and obesity, like Mr. Readus, are at particular risk.

      On March 24, only 3 federal inmates had tested positive for COVID-19. Since

then, the spread of the disease has been exponential. As of April 7, 2020, at least 241

federal inmates have tested positive for COVID-19, and tragically, 8 inmates have

                                          4
Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.170 Filed 04/08/20 Page 9 of 11




died. BOP.gov, COVID-19 Cases, https://www.bop.gov/coronavirus/. These

numbers are undoubtedly underreported, given that the BOP does not have adequate

resources to test inmates. Walter Pavlo, Bureau of Prisons Underreporting COVID-

19       Outbreaks      in     Prison,       FORBES,      Apr.      1,      2020,

https://www.forbes.com/sites/walterpavlo/2020/04/01/bureau-of-prisons-

underreporting-outbreaks-in-prison/#70bd2d4c7ba3.

      As this Court acknowledged in a similar case, “the public safety rationale

paramount in sentencing militates towards [the defendant]’s quick transfer to home

confinement.” United States v. Doshi, Cr. No. 13-20349, Order Granting Motion for

Recommendation, Dkt. 145, at PgID 971 (E.D. Mich. Mar. 31, 2020). “[T]he high

density of prison populations makes federal prisons ideal transmission grounds for

the virus.” Id. at 971–72 (citing Kimberly Kindy, An Explosion of Coronavirus

Cases Cripples a Federal Prison in Louisiana, THE WASHINGTON POST (March 29,

2020),      https://www.washingtonpost.com/national/an-explosion-ofcoronavirus-

cases-cripples-a-federal-prison-in-louisiana/2020/03/29/75a465c0-71d5-11ea-

85cb-8670579b863d_story.html).

      Further, district courts are increasingly recognizing “‘the health risks—to

inmates, guards, and the community at large—created by large prison populations.’”




                                         5
Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.171 Filed 04/08/20 Page 10 of 11




Id. at 971 (quoting United States v. Garlock, No. 18-CR-00418-VC-1, 2020 WL

1439980, at *1 (N.D. Cal. Mar. 25, 2020) (collecting cases).

      Mr. Readus is not a danger if released on home confinement. He does not have

a violent history. He complied with bond for more than eight months during the

pendency of his case, and this Court permitted him self-surrender. Mr. Readus was

arrested on state allegations shortly before voluntarily surrendering, but those state

charges were dropped. He has no detainers. Mr. Readus has a ready place to live

with his mother. Her residence was vetted by pretrial services as part of his initial

case because he resided there while on bond during the pendency of his case.

                                   Conclusion

      Jermaine Readus respectfully asks this Court for a judicial recommendation

to home confinement.

                                              Respectfully Submitted,

                                              FEDERAL DEFENDER OFFICE

                                              s/Benton C. Martin
                                              benton_martin@fd.org
                                              Attorney for Jermaine Readus
                                              613 Abbott St., 5th Floor
                                              Detroit, MI 48226
                                              Phone: 313-967-5832

Dated: April 8, 2020


                                          6
Case 2:16-cr-20827-AJT-MKM ECF No. 22, PageID.172 Filed 04/08/20 Page 11 of 11




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  Cr. No. 16-20827

                   v.                          District Judge Arthur J. Tarnow

JERMAINE READUS,

                   Defendant.
                                       /

                          CERTIFICATE OF SERVICE

     I certify that on April 8, 2020, I filed the foregoing paper with the through the
court’s electronic docketing system, which will send notification to opposing
counsel of record.

                                               /s/Benton C. Martin




                                           7
